DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,419,521 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kevin Ross Davis, Reg. # 64,667 on Mar 12, 2021
	
The claims of the invention are amended as follows:

1.    (Currently Amended): A memory system comprising:
a proximity wireless interface being capable of communicating with a correspondent device;
a memory; and 
a controller configured to:
 	store a plurality of files to the memory, each of the files having an extension;
 	 specify, if device information related to an attribution of the correspondent device is received in the proximity wireless interface from the correspondent device, an extension as recognizable in the correspondent device based on the device information and an extension as unrecognizable in the correspondent device based on the device information;
 	identify a non-transmitted file which is not transmitted to the correspondent device among the plurality of files based on time stamp information including time information of a last file transmitted to the correspondent device;
 	create a transmission list including [[a]] the non-transmitted file having the recognizable extension among the stored 
 	transmit, according to the transmission list, [[a]] the non-transmitted file via the proximity wireless interface to the correspondent device.

2.    (Currently Amended): The memory system according to claim 1, wherein the controller is configured not to transmit the file having the unrecognizable extension among the stored 

11.    (Currently Amended): A method of controlling a memory system including a proximity wireless interface and a memory, the proximity wireless interface being able to communicate with a correspondent device, the method comprising:
storing a plurality of files to the memory, each of the files having an extension; specifying, if device information related to an attribution of the correspondent device is received in the proximity wireless interface from the correspondent device, an extension as recognizable in the correspondent device based on the device information and an extension as unrecognizable in the correspondent device based on the device information;
identifying a non-transmitted file which is not transmitted to the correspondent device among the plurality of files based on time stamp information including time information of a last file transmitted to the correspondent device;
creating a transmission list including [[a]] the non-transmitted file having the recognizable extension among the stored 
transmitting, according to the transmission list, [[a]] the non-transmitted file via the proximity wireless interface to the correspondent device.

12.    (Currently Amended): The method according to claim 11, further comprising not transmitting the file having the unrecognizable extension among the stored 

4.	Claims 1-19 are allowed over prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 03/01/2012 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441